Name: 2000/205/EC: Council Decision of 28 February 2000 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco concerning certain amendments to Annexes 2, 3, 4 and 6 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part
 Type: Decision
 Subject Matter: European construction;  trade;  production;  Africa;  international trade;  economic geography
 Date Published: 2000-03-18

 Avis juridique important|32000D02052000/205/EC: Council Decision of 28 February 2000 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco concerning certain amendments to Annexes 2, 3, 4 and 6 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part Official Journal L 070 , 18/03/2000 P. 0205 - 0205COUNCIL DECISIONof 28 February 2000concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco concerning certain amendments to Annexes 2, 3, 4 and 6 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part(2000/205/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133(3) thereof in conjunction with the first sentence of Article 300(2),Having regard to the proposal from the Commission,Whereas:(1) In view of the time which has elapsed and the changes that have taken place since the signing of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, on 26 February 1996, a number of minor amendments need to be made to some of the Annexes to the Agreement.(2) The effect of the amendments is to liberalise the tariff arrangements applied by Morocco to imports of industrial products originating in the European Community.(3) The Agreement in the form of an Exchange of Letters negotiated to that end between the European Community and the Kingdom of Morocco should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco concerning certain amendments to Annexes 2, 3, 4 and 6 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community.Done at Brussels, 28 February 2000.For the CouncilThe PresidentJ. PINA MOURA